IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-60157
                       _____________________



JUAN ALONSO MANCHA-CHAIREZ,

                                                           Petitioner,

                                 versus

JANET RENO, Attorney General,

                                                      Respondent.
_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                       USDC No. A34-690-070
_________________________________________________________________
                           June 27, 2000
Before REYNALDO G. GARZA, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      Juan Mancha-Chairez has been a lawful permanent resident in

the United States since 1975.    In 1988, he pled guilty to marijuana

possession in Texas state court.     In 1997, he again pled guilty to

marijuana possession, this time in federal court.     The Immigration

and   Naturalization   Service     (the   “INS”)   began   deportation

proceedings against him in 1998, on the grounds that he had been

convicted of a controlled substance offense.         At the hearing,

Mancha-Chairez conceded that he was removable, but he petitioned

the court for discretionary relief under 8 U.S.C. § 1229b.        The


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
immigration     judge    determined      that     Mancha-Chairez       merited   this

relief, but the Board of Immigration Appeals later reversed.

Mancha-Chairez then filed a timely appeal to this court.                     For the

reasons stated herein, we conclude that we lack jurisdiction to

review this judgment and therefore dismiss the appeal.

                                          I

      Mancha-Chairez was admitted to the U.S. as a lawful permanent

resident in 1975.       He is now 44 years old.           In 1988, he pled guilty

in   Texas    state    court    to   a   charge    of   unlawful      possession   of

marijuana.      At the time, Texas law qualified this offense as a

third degree felony.           The trial court deferred adjudication of

Mancha-Chairez’s guilt and placed him on five years’ probation.

Though he completed this term without incident, the charge against

Mancha-Chairez was never dismissed because he failed to pay court

costs assessed against him.

      In     1997,    Mancha-Chairez      again    pled      guilty   to   marijuana

possession, this time in federal court. The district court granted

a downward departure based on Mancha-Chairez’s diminished mental

faculties and sentenced him to six months’ home confinement and six

months of probation.

      In the spring of 1998, however, the INS began deportation

proceedings      against       Mancha-Chairez.          It     charged     him   with

deportability for having been convicted of a controlled substance

offense.      At the hearing, Mancha-Chairez conceded that he was an

alien and removable because of his federal marijuana possession




                                          2
conviction.      But he petitioned the court for cancellation of

removal under the discretionary relief provisions of 8 U.S.C.

§ 1229b.   The INS opposed his request, arguing that his federal

drug possession conviction qualified as an “aggravated felony,”

making him ineligible for relief.       Though normally a misdemeanor,

simple possession     is   punishable   as   a   felony   under    21   U.S.C.

§ 844(a) if the defendant has a prior drug trafficking conviction.

According to the INS, because Mancha-Chairez had a state court

conviction of a drug trafficking offense, his federal offense of

simple possession amounted to a felony because it was punishable by

up to two years, regardless of his actual sentence.               And because

this felony, drug possession, was analogous to a drug trafficking

crime, it qualified as an “aggravated felony” under 8 U.S.C.

§ 1101(a)(43).    This provision made Mancha-Chairez ineligible for

cancellation of removal.      The immigration judge ruled, however,

that discretionary relief was warranted and canceled removal.

     The INS appealed this ruling to the Board of Immigration

Appeals.   The Board, however, accepted the INS’ argument that

Mancha-Chairez was ineligible for discretionary relief and reversed

the immigration judge’s ruling.

     Mancha-Chairez then filed a timely appeal with this court.

The INS opposes, contending that we lack jurisdiction to review the

Board’s determination under both 8 U.S.C. § 1252(a)(2)(C) and

§ 1252(a)(2)(B)(i).

                                   II




                                    3
      Mancha-Chairez   sought    to    cancel     removal   under   8   U.S.C.

§   1229b(a).1   The   Board    ruled      that   Mancha-Chairez    had   been

convicted of what amounted to an aggravated felony, and therefore

rejected his request. The threshold question before us, therefore,

is whether such a judgment is reviewable in federal court.

      We do not believe it is.        Federal law specifically prohibits

us from conducting the review that Mancha-Chairez seeks:

      (2) Matters not subject to judicial review . . .
           (B) Denials of discretionary relief
           Notwithstanding any other provision of law, no
           court shall have jurisdiction to review--
                (i) any judgment regarding the granting of
                     relief under section 1182(h), 1182(i),
                     1229b, 1229c, or 1255 of this title.

8 U.S.C. § 1252(a) (emphasis added).2         We have before us a “denial

of discretionary relief” that involved a “judgment regarding the

granting of relief under section 1229b.”

      1
       This provision provides:

      Cancellation of removal for certain permanent residents

       The Attorney General may cancel removal in the case of
      an alien who is inadmissible or deportable from the
      United States if the alien--
        (1) has been an alien lawfully admitted for permanent
      residence for not less than 5 years,
        (2) has resided in the United States continuously for
      7 years after having been admitted in any status, and
        (3) has not been convicted of any aggravated felony.


          2
       The INS instituted removal proceedings on May 25, 1998.
Because the permanent provisions of the Illegal Immigration Reform
and Immigrant Responsibility Act of 1996 apply to proceedings
commenced on or after April 1, 1997, we apply those permanent
provisions to the case before us.




                                       4
     Some commentators have suggested this provision should be

construed narrowly, to block judicial review only in cases where

the Board has actually “granted” relief.           See, e.g., Lenni B.

Benson, The New World of Judicial Review of Removal Orders, 12 Geo.

Immig. L. J. 233, 241 (1998).       We disagree.     First, to read the

statute   in   this   way   would   ignore   the   heading   “Denials   of

discretionary relief.”      Second, the statute refers to “judgments

regarding the granting of relief,” not “judgments granting relief.”

Both these aspects of the statute force us to reject the proposed

narrow construction.        We hold, therefore, that this provision

forestalls any judicial review of Board judgments, regardless of

the conclusion reached.3

     Because we reach this result, we need not address the INS’

arguments concerning 8 U.S.C. § 1252(a)(2)(C) or the merits of

Mancha-Chairez’s appeal.

                                    III

     For the reasons stated herein, the appeal is

                                                      D I S M I S S E D.

     Respondent’s Motion To Dismiss Petition for Review for lack of

jurisdiction is denied as moot.




     3
      We state no opinion here as to the availability of habeas
corpus relief.




                                     5